Citation Nr: 1328149	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  10-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), on a direct incurrence basis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression and PTSD, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a compensable disability rating for shell fragment wound scar of the trunk.

6.  Entitlement to a disability rating in excess of 10 percent for shell fragment wound scar of the left leg.

7.  Entitlement to a disability rating in excess of 10 percent for residuals of shell fragment wounds of the left arm and left shoulder, with left ulnar neuropathy.

8.  Entitlement to a staged initial disability rating in excess of 60 percent for coronary artery disease (CAD) with history of myocardial infarction for the period from August 1, 1990 to March 25, 2005.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the issues on appeal.

The Veteran requested a hearing before the Board in conjunction with his appeal.  However, he contacted the Board in July 2013 and asked that his hearing request be withdrawn and for his appeal be forwarded to the Board.  Accordingly, appellate adjudication may proceed.

The issues of entitlement to service connection and increased ratings are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a final rating decision issued in December 1999, the RO denied a claim for service connection for PTSD on a direct incurrence basis.

2.  Evidence added to the record since the prior final denial in December 1999 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating a claim for an acquired psychiatric disorder, to include anxiety, depression and PTSD, to include as secondary to a service-connected disability.


CONCLUSION OF LAW

The December 1999 rating decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression and PTSD, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that all due process, to include VA's duty to assist, has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Bernard v. Brown, 4 Vet. App. 384 (1993).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran originally filed a claim for entitlement to service connection for PTSD in September 1999.  The claim was denied in a December 1999 rating decision on the basis that the evidence did not show a confirmed diagnosis of PTSD.  The RO notified the Veteran of the decision in January 2000.  The rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year period following the notice of that decision.  Thus, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

The Veteran filed a claim for an acquired psychiatric disorder, to include anxiety and depression, secondary to service-connected disabilities and PTSD in January 2009.  The April 2009 rating decision on appeal denied service connection for PTSD, also claimed as anxiety and depression, on a direct incurrence basis, because there was no evidence that the Veteran had been diagnosed with PTSD and there was no evidence that the Veteran's schizophrenia, paranoid type, was related to military service.

In February 2009, the United States Court of Appeals for Veterans Claims issued a decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that has a direct bearing on this case.  In Clemons, a claim for service connection for PTSD was adjudicated by VA.  However, the record contained diagnoses of other psychiatric disorders to include anxiety disorder, not otherwise specified, and schizoid disorder.  VA denied the claim because the Veteran did not have a diagnosis of PTSD.

The Court held that, although the Veteran identified PTSD as his claim, the claim could not be limited only to that diagnosis.  The Veteran's claim must be considered a claim for any mental disability that may reasonably be encompassed by factors such as the Veteran's description of the claim, the symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.

Although the Veteran originally filed a claim for PTSD, he has not been shown to have had the requisite medical training to render him competent to attribute his psychiatric symptomatology to a diagnosis of PTSD.  The medical evidence reflects that the Veteran has been variously diagnosed with paranoid psychosis; borderline mental deficiency; delusional disorder, paranoid; PTSD; paranoid schizophrenia with delusions; schizophrenia, paranoid type; cognitive impairment, consistent with his schizophrenia; and nicotine dependency.  The Veteran now contends that he has an acquired psychiatric disorder to include anxiety and depression, secondary to his service-connected conditions as well as PTSD secondary to his Vietnam combat experience.  The Board concludes that after considering the Veteran's contentions, symptoms described, and evidence submitted in the development of the claim, that the Veteran is essentially contending that he is entitled to service connection for an acquired psychiatric disability (which will encompass all his psychiatric diagnoses) that he relates to his military service or a service-connected disability.  As these contentions have not been previously addressed in the December 1999 rating decision, they will be addressed as a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008) (noting that a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 C.F.R.] § 7104(b)).  Accordingly, the Board must first consider whether new and material evidence has been received to reopen the claim before it is addressed on the merits, regardless of the RO's actions.  See 38 U.S.C.A. §§ 5108 , 7105 (West 2002); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.

As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence and contentions received since the final December 1999 rating decision.  After reviewing the record, the Board finds that the additional evidence and contentions received since the final rating decision are new and material within the meaning of 38 C.F.R. § 3.156(a).

Evidence submitted and obtained since the December 1999 rating decision includes VA outpatient treatment records, dated from March 2005 to October 2012, reflecting psychiatric treatments; a March 2009 VA compensation and pension examination for PTSD; and lay statements from the Veteran's wife and representative.  Among the additional lay evidence submitted are statements from his representative asserting that symptoms of schizophrenia and PTSD can become confused when the PTSD symptoms become so severe that the flashbacks manifest as auditory delusions and visual hallucinations.  In this regard, in a January 2009 statement, the Veteran's wife reported that the Veteran had been mentally unstable from being in Vietnam.  She further stated that he had nightmares and sleeping difficulty and constantly peeked out the windows.  He also had delusions about someone shooting at him and being trained as a secret agent while he was Vietnam.  Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether the Veteran has an acquired psychiatric disorder, however diagnosed, related to service, and it is presumed credible for the limited purpose of reopening a claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, since the December 1999 rating decision.  On this basis, entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression and PTSD, to include as secondary to a service-connected disability is reopened.


ORDER

New and material evidence having been submitted, the claim to reopen the claim for service connection for an acquired psychiatric disorder, to include anxiety, depression and PTSD, to include as secondary to a service-connected disability is granted.


REMAND

Initially, the Board notes that there are outstanding VA treatment records that have not been associated with the Veteran's claims file.  The record reflects that the Veteran's representative submitted in March 2009 medical records from Louis A. Johnson VA Medical Center (VAMC) dated from April 17, 1995 to November 25, 2008 consisting of 310 pages.  However, not all of these records are included in the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the Board is not able to proceed with the appeal without the benefit of having the entire record available for review.  Additionally, the most recent VA treatment records in the claims file are dated October 2012.  Therefore, the RO should also obtain all updated VA treatment records dated form October 2012 to the present, while the claim is in remand status.

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In correspondence dated July 2013, the Veteran's representative requested a VA examination to determine whether the Veteran has PTSD or whether he has an acquired psychiatric disorder other than PTSD which is caused or aggravated by any service-connected disability including CAD.  Therefore, a comprehensive VA examination should be provided to the Veteran in regard to his claim of service connection for an acquired psychiatric disorder, to include on a secondary basis.

In addition, the Veteran was provided a VA audiological examination in March 2009; however, the Board finds it not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

The examiner opined that the Veteran's hearing loss or tinnitus was not caused by or a result of noise exposure in combat because his discharge audiogram dated in 1970 revealed normal hearing, bilaterally and he stated that he did not have any tinnitus to report.  However, the absence of in-service evidence of hearing loss is not fatal to the claim.  In this regard, the Board emphasizes that hearing loss disability as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The provisions of 38 C.F.R. § 3.385 do not preclude service connection for hearing loss disability that first met the regulation's requirements after service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Furthermore, the Board notes that, on the Veteran's September 1970 service separation examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
25
LEFT
10
5
15
15
25

Although the March 2009 VA examiner noted that the Veteran's hearing was normal by VA standards, the Court held that the threshold for normal hearing is from 0 to 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing CURRENT MEDICAL & TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988)).  38 C.F.R. § 3.385 defines what constitutes the existence of a hearing loss "disability."  Therefore, some degree of bilateral hearing loss was shown on the service separation examination contrary to the March 2009 VA examiner's finding.  As such, given the deficiencies in the March 2009 VA examination, another VA medical opinion is required to adequately decide the merits of these claims.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Finally, the Veteran last underwent VA examinations in March 2009 in conjunction with his claims for increased disability ratings for service-connected disabilities.  Clinical findings of those examinations are now over 4 years old, and adjudicating these claims on the evidence then of record without obtaining an updated examination would be error.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Thus, additional VA examinations are required to provide a current picture of the Veteran's service-connected disabilities, which concern the issues currently on appeal.  38 C.F.R. §§ 3.326, 3.327 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records for the Veteran from the Louis A. Johnson VAMC in Clarksburg, West Virginia, and all associated outpatient clinics, dated from April 17, 1995 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the March 2009 VA psychiatry examination, if available, to determine whether it is at least as likely as not that any acquired psychiatric disorder clinically demonstrated at any time after service, is etiologically related to his military service, to include combat service in Vietnam, or whether it is at least as likely as not that any acquired psychiatric disorder clinically demonstrated at any time after service is proximately due to or chronically aggravated by service-connected disability, to specifically include CAD.  

If the March 2009 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to render the requested opinion.  

The claims file should be made available to the examiner in conjunction with the examination.  The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and any and all indicated evaluations, studies, and tests should be accomplished.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale for all opinions expressed should be provided.

3.  Forward the Veteran's claims folder to the examiner who conducted the March 2009 VA audiology examination, if such examiner is available, or a suitable substitute if the March 2009 VA examiner is not available.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's currently demonstrated bilateral hearing loss disability and/or tinnitus began during or as a result of acoustic trauma during active duty.  In this regard, the examiner should consider all available service and post-service medical records, as well as the Veteran's lay statements regarding his military noise exposure and continuity of hearing loss or tinnitus.

In rendering the requested opinion and rationale, the examiner must note that the fact that the Veteran's in-service audiometric examination was within normal limits is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

The examiner must also note that the reported audiometric findings on the Veteran's September 1970 service separation audiogram should be reviewed and that applicable case law establishes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensely v. Brown, 5 Vet. App. 155, 157 (1993).

A complete rationale for the opinion offered should be set forth.

If additional examination of the Veteran is deemed necessary by the clinician in order to provide the requested opinion, such examination should be scheduled, with notice provided in writing to the Veteran and his representative.

4.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of the Veteran's service-connected shell fragment wound scars of the trunk and left leg.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough examination of the Veteran's scars.  All pertinent symptomatology and findings must be reported in detail.  The VA examiner must identify any and all residual shell fragment wound scar(s) of the trunk and left leg.  For each scar identified, the examiner must measure the accurate size of the scar and indicate whether such scar is painful, unstable, deep or superficial, or linear or non-linear.  The examiner is also asked to determine whether there is any disabling effect(s) caused by the Veteran's service-connected scars.

A complete rationale for any opinion offered should be provided.

5.  Schedule the Veteran for a VA neurological examination to ascertain the current severity of the Veteran's service-connected residuals of shell fragment wounds of the left arm and left shoulder, with left ulnar neuropathy.  The claims folder should be made available to the examiner for review.  The examiner should undertake any development deemed necessary, to include any electromyography/nerve conduction studies.

The examiner is asked to specify all nerves affected (e.g., upper/middle/lower radicular group, radial, median, ulnar, musculocutaneous, circumflex, long thoracic) and their degree of lost or impaired function.  To that end, descriptions of impairment characterized as mild, moderate, and severe would be helpful.  It should also be noted whether or not any nerve involvement is wholly sensory.

6.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

7.  After completing the above, readjudicate all issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


